DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of claims 1-8 have been stated in the Office action mailed 10/1/2021.
The primary reason for allowance of claim 9 is the inclusion of providing a subtractor for obtaining the analog voltage of the second set of cells connected to the high-side analog front end with respect to ground, the subtractor including: a positive input end connected to the output of the high-side analog front end for receiving the analog voltage output by the high-side analog front end and a negative input end; and connecting the negative input end of the subtractor to a total positive of the first set of cells when the first set of cells is connected with the second set of cells in series, and grounding the negative input end of the subtractor when the first set of cells is connected with the second set of cells in parallel. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claim 10 has been found allowable due to its dependency upon claim 9.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
1/6/2022